DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 2011/0056612, made of record on the IDS dated 8/8/2019) modified by Son (US 2017/0218131).
Regarding claim 2, Sugimoto meets the claimed, A pneumatic tire vulcanized by using a bladder provided with a coating layer formed by a release agent, (Sugimoto [0069] describes a tire being vulcanized using a bladder with a mold-releasing rubber.)
Sugimoto does not explicitly teach, wherein an amount of silicon in the release agent is 0.1 wt.% to 10.0 wt.% on an inner surface of a tread portion, however, Sugimoto [0087] describes a paint version of the mold-releasing agent prepared with 15% silicone emulsion. Although 15% is outside the claimed 0.1 – 10.0 wt.%, Sugimoto [0059] also discloses that the silicone is a result-effective variable that affects the adhesion and release between the inner liner of the tire and the bladder.  It would have been obvious to a person of ordinary skill in the art before the filing date to optimize the weight percent of the silicon in the mold-releasing agent in order to optimize the adhesion and release between the mold and the tire, see Sugimoto [0059].
Sugimoto does not teach the silicon amount detected by X-ray fluorescence analysis. Son teaches a silicon-containing resin layer also for use on tires (see Son [0041]) and meets the claimed, detected by X-ray fluorescence analysis (Son [0027] and [0064] teach the silicon weight ratio in a resin can be analyzed using x-ray fluorescence.)

It would have been obvious to a person of ordinary skill in the art to combine the tire of Sugimoto with the x-ray fluorescence analysis of Son because it is a known method of determining silicon weight ratio, see Son [0027].
Regarding claim 10, modified Sugimoto meets the claimed The pneumatic tire according to claim 2 comprising: a pair of sidewall portions disposed on both sides of the tread portion; (Sugimoto [0073] teaches a tire with side walls 3, see the side wall on the side of the tread part 2 in Figure 1) and a pair of bead portions disposed inward of the sidewall portions in a tire radial direction, (Sugimoto [0073] teaches a bead part (portion) 4, see Figure 1) wherein a bead core is embedded in the respective bead portions, (Sugimoto [0073] and Figure 1 teaches bead cores 5 embedded in bead part (portion) 4) a bead filler is disposed on an outer circumferences of  the bead core in each of the bead portions, (Sugimoto [0073] teaches a bead apex (bead fillers) 8, see Figure 1) and a transfer layer formed by transferring the release agent is disposed in a partial region of the tire inner surface in a tire lateral direction (Sugimoto [0073] teaches the mold-releasing layer 10 (transfer layer), see Figure 1 for the layer extending from the bead apex 8 around the inner liner 9 of the tire) the partial region at least including a region from an upper edge position of one of the bead fillers to an upper edge position of an other bead filler (Sugimoto [0072] teaches the inner liner 9 extends from one bead part (portion) 4 to the other, the bead core 5 is in the bead part 4.)

    PNG
    media_image1.png
    870
    768
    media_image1.png
    Greyscale

Regarding claim 11, modified Sugimoto meets the claimed The pneumatic tire according to claim 2 comprising: a pair of sidewall portions disposed on both sides of the tread portion; (Sugimoto [0073] teaches a tire with side walls 3, see the side wall on the side of the tread part 2 in Figure 1) and a pair of bead portions disposed inward of the sidewall portions in a tire radial direction, (Sugimoto [0073] teaches a bead part (portion) 4, see Figure 1) wherein a carcass layer is provided between the bead portions, , (Sugimoto [0073] teaches a carcass 6 between the bead parts) a belt layer is disposed on an outer circumference side of the carcass layer in the tread portion, (Sugimoto [0073] teaches a belt layer 7 and Figure 1 shows the belt layer 7 on the outer circumference side of the carcass layer next to the tread) and a transfer layer formed by transferring the release agent is disposed in a partial region of the tire inner surface in a tire lateral direction the partial region at least including a lower portion of the belt layer. (Sugimoto [0073] teaches the mold-releasing layer 10 (transfer layer) see Figure 1 for the layer 10 on the lower portion of the belt layer 7.)
Claim 2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 2011/0056612, made of record on the IDS dated 8/8/2019) modified by Tomoi (US 2009/0114329) and Son (US 2017/0218131).
Regarding claim 2, Sugimoto meets the claimed, A pneumatic tire vulcanized by using a bladder provided with a coating layer formed by a release agent, (Sugimoto [0069] describes a tire being vulcanized using a bladder with a mold-releasing rubber.)
Sugimoto does not explicitly teach, wherein an amount of silicon in the release agent is 0.1 wt.% to 10.0 wt.% on an inner surface of a tread portion. 
Analogous in the field of pneumatic tire release coatings, Tomoi meets the claimed, wherein an amount of silicon in the release agent is 0.1 wt.% to 10.0 wt.% (Tomoi [0023]-[0025] describe a release agent with 7.5% by weight silicone) on an inner surface of a tread portion (Tomoi [0005] and [0031] describe the release agent is applied to the inner surface of the tire contacting the bladder.)
It would have been obvious to a person of ordinary skill in the art the combine the mold release agent of Sugimoto with the mold release agent having 7.5% by weight of silicone as described in Tomoi in order to produce a lubricating effect on the inside of the tire, see Tomoi [0008]. 
Neither Sugimoto nor Tomoi disclose how the silicone is detected and do not meet the claimed, amount detected by X-ray fluorescence analysis. 
 detected by X-ray fluorescence analysis (Son [0027] and [0064] teach the silicon weight ratio in a resin can be analyzed using x-ray fluorescence.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date. See MPEP §2143.
It would have been obvious to a person of ordinary skill in the art to combine the tire of Sugimoto with the x-ray fluorescence analysis of Son because it is a known method of determining silicon weight ratio, see Son [0027].
Regarding claim 10, modified Sugimoto meets the claimed The pneumatic tire according to claim 2 comprising: a pair of sidewall portions disposed on both sides of the tread portion; (Sugimoto [0073] teaches a tire with side walls 3, see the side wall on the side of the tread part 2 in Figure 1) and a pair of bead portions disposed inward of the sidewall portions in a tire radial direction, (Sugimoto [0073] teaches a bead part (portion) 4, see Figure 1) wherein a bead core is embedded in the respective bead portions, (Sugimoto [0073] and Figure 1 teaches bead cores 5 embedded in bead part (portion) 4) a bead filler is disposed on an outer circumferences of  the bead core in each of the bead portions, (Sugimoto [0073] teaches a bead apex (bead fillers) 8, see Figure 1) and a transfer layer formed by transferring the release agent is disposed in a partial region of the tire inner surface in a tire lateral direction (Sugimoto [0073] teaches the mold-releasing layer 10 (transfer layer), see Figure 1 for the layer extending from the bead apex 8 around the inner liner 9 of the tire) the partial region at least including a region from an upper edge position of one of the bead fillers to an upper edge position of an other bead filler (Sugimoto [0072] teaches the inner liner 9 extends from one bead part (portion) 4 to the other, the bead core 5 is in the bead part 4.)

    PNG
    media_image1.png
    870
    768
    media_image1.png
    Greyscale

Regarding claim 11, modified Sugimoto meets the claimed The pneumatic tire according to claim 2 comprising: a pair of sidewall portions disposed on both sides of the tread portion; (Sugimoto [0073] teaches a tire with side walls 3, see the side wall on the side of the tread part 2 in Figure 1) and a pair of bead portions disposed inward of the sidewall portions in a tire radial direction, (Sugimoto [0073] teaches a bead part (portion) 4, see Figure 1) wherein a carcass layer is provided between the bead portions, , (Sugimoto [0073] teaches a carcass 6 between the bead parts) a belt layer is disposed on an outer circumference side of the carcass layer in the tread portion, (Sugimoto [0073] teaches a belt layer 7 and Figure 1 shows the belt layer 7 on the outer circumference side of the carcass layer next to the tread) and a transfer layer formed by transferring the release agent is disposed in a partial region of the tire inner surface in a tire lateral direction the partial region at least including a lower portion of the belt layer. (Sugimoto [0073] teaches the mold-releasing layer 10 (transfer layer) see Figure 1 for the layer 10 on the lower portion of the belt layer 7.)

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive.
Applicant argues that the rejection of claim 2 regarding result-effective variables is not obvious. Applicant first argues that “the rejection of claim 1 relied on the thickness of the mold-releasing rubber rather than the paint”. Claim 1 is canceled, so this point is considered moot. Applicant requests that the distinction between mold-releasing rubber and water-soluble paint be recognized. Examiner agrees they are different in composition but notes they both act as release agents, see Sugimoto [0056], are both applied in the same area, see Sugimoto [0059] and [0068], and are disclosed as being used both as alternatives and together with success, see Table 1. 
Applicant argues that silicone is not established as a result-effective variable and even if it was, one of ordinary skill would not expect any particular results from modification of the silicone content. Examiner disagrees. Sugimoto [0059] clearly links adhesion between the inner liner of the tire and the bladder to silicone, “water-soluble paints can prevent adhesion between a polymer sheet for an inner liner and a bladder rubber by the effect of silicone” and clearly states the effect on the results of the silicon “thus mold releasability can be improved.” Thus a person of ordinary skill in the art would be motivated to routinely optimize the amount of silicone in the release agent, the water-soluble paint, in order to effect the mold releasability. 

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%
The prior art conditions were 100ºC and 10% concentration, neither of which are ranges and neither of which overlap with 40ºC-80ºC and 25%-70%.  Either way, tire mold releasing compositions containing silicone within this claimed range are known in the art, see Tomoi above.
Applicant presents further arguments regarding close but non-overlapping ranges but the rejection did not rely on this rational to support the assertion of obviousness and therefore these arguments are considered moot. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744